                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL



       Case No.      CV 19-04683 DSF (MRWx)                                     Date   July 24, 2019

       Title         Carmen John Perri v. Principia, Inc., et al.
       Present: The Honorable         DALE S. FISCHER, United States District Judge
                       Renee Fisher                                        Not Reported
                       Deputy Clerk                                       Court Reporter
              Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                        Not Present                                         Not Present
       Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                    LACK OF PROSECUTION

            Plaintiff is ORDERED to show cause why this case should not be dismissed, for lack of
     prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent power to dismiss
     for lack of prosecution on its own motion).

            Defendants did not answer the complaint, but Plaintiff has failed to request entry of
     default pursuant to Fed. R. Civ. P. 55(a). Plaintiff can satisfy this OSC by seeking entry of
     default or by dismissing the complaint.

            Plaintiff must respond to this order within 21 days. Failure to respond to this OSC will
     be deemed consent to the dismissal of the action. Pursuant to Rule 78 of the Federal Rules of
     Civil Procedure, the Court finds that this matter is appropriate for decision without oral
     argument.

            Filing the above document on or before the deadline indicated above will constitute a
     satisfactory response to this OSC.




Page 1 of 1                                       CIVIL MINUTES                           Initials of Deputy Clerk: rf
